
	

113 HR 1754 IH: Preserving American Homeownership Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1754
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Peters of
			 Michigan (for himself, Mr.
			 Ross, and Mr. Ellison)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish pilot programs to encourage the use of
		  shared appreciation mortgage modifications, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving American Homeownership Act
			 of 2013.
		2.FindingsThe Congress finds the following:
			(1)The stability of
			 the economy, housing market, and neighborhoods of the United States depends
			 upon reducing the number of foreclosures in the United States.
			(2)Homeowners struggling to make payments on
			 homes with mortgages that are deeply underwater are some of the most at risk of
			 foreclosure.
			(3)A properly carried out principal
			 modification program will preserve the assets of the government-sponsored
			 mortgage enterprises assets and reduce taxpayer losses, consistent with the
			 mission of the Federal Housing Finance Agency as the enterprises’ conservator,
			 and will help foster a more resilient national housing market.
			3.Shared
			 appreciation mortgage modification pilot programs
			(a)DefinitionsIn
			 this section—
				(1)the term
			 capital improvement means a home improvement described in table 4
			 of Publication 530 of the Internal Revenue Service, or any successor
			 thereto;
				(2)the term
			 covered mortgage means a mortgage—
					(A)that is—
						(i)sold
			 to the Federal National Mortgage Association, the Government National Mortgage
			 Association, or the Federal Home Loan Mortgage Corporation; or
						(ii)insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.);
						(B)that is secured by
			 real property that is the primary residence of a homeowner;
					(C)that has an
			 outstanding principal balance of an amount that is greater than the appraised
			 value of the real property securing the mortgage, on or about the date on which
			 the homeowner is approved to participate in the pilot program under subsection
			 (b);
					(D)with respect to which the homeowner is,
			 both as of the date of the enactment of this Act and as of the date of the
			 modification under a pilot program under subsection (b)—
						(i)not fewer than 60 days delinquent;
			 or
						(ii)at risk of imminent default; and
						(E)of a homeowner who
			 has a documented financial hardship that prevents or will prevent the homeowner
			 from making mortgage payments;
					(3)the term Director means the
			 Director of the Federal Housing Finance Agency;
				(4)the term
			 enterprise has the same meaning as in section 1303 of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4502);
				(5)the term
			 homeowner means the mortgagor under a covered mortgage;
				(6)the term
			 investor means—
					(A)the mortgagee
			 under a covered mortgage; or
					(B)in the case of a
			 covered mortgage that collateralizes an asset-backed security, as defined in
			 section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)), the
			 trustee for the asset-backed security;
					(7)the term
			 pilot program means a pilot program established under subsection
			 (b); and
				(8)the term
			 shared appreciation mortgage modification means a modification of
			 a covered mortgage in accordance with subsection (c).
				(b)Pilot programs
			 establishedThe Director of
			 the Federal Housing Finance Agency and the Federal Housing Commissioner, in
			 consultation with the Secretary of the Treasury, shall each establish a pilot
			 program to encourage, through assistance provided under the Home Affordable
			 Modification Program under the Making Home Affordable initiative of the
			 Secretary of the Treasury, the use of shared appreciation mortgage
			 modifications that are designed to return greater cash flow to investors than
			 other loss-mitigation activities, including foreclosure, and result in positive
			 net present value for the investor.
			(c)Shared
			 appreciation mortgage modificationFor purposes of the pilot
			 program, a shared appreciation mortgage modification shall—
				(1)reduce the
			 loan-to-value ratio of a covered mortgage—
					(A)to 115 percent immediately upon such
			 modification, by immediately reducing the amount of principal under the covered
			 mortgage accordingly; and
					(B)to 95 percent
			 within 3 years, by reducing the amount of principal under the covered mortgage
			 by 1/3 at the end of each year for 3 years;
					(2)reduce the
			 interest rate for a covered mortgage, if a reduction of principal under
			 paragraph (1) would not result in a reduced monthly payment that is affordable
			 to the homeowner;
				(3)reduce the amount
			 of any periodic payment required to be made by the homeowner, so that the
			 amount payable by the homeowner is equal to the amount that would be payable by
			 the homeowner if, on the date on which the shared appreciation mortgage
			 modification takes effect—
					(A)all reductions of
			 the amount of principal under paragraph (1) had been made; and
					(B)any reduction in
			 the interest rate under paragraph (2) for which the covered mortgage is
			 eligible had been made;
					(4)require the
			 homeowner to pay to the investor after refinancing or selling the real property
			 securing a covered mortgage a percentage of the amount of any increase (not to
			 exceed 50 percent of such increase) in the value of the real property during
			 the period beginning on the date on which the homeowner was approved to
			 participate in the pilot program and ending on the date of the refinancing or
			 sale that is equal to the percentage by which the investor reduced the amount
			 of principal under the covered mortgage under paragraph (1); and
				(5)result in a
			 positive net present value for the investor after taking into account the
			 principal reduction under paragraph (1) and, if necessary, any interest rate
			 reduction under paragraph (2).
				(d)Determination of
			 value of home
				(1)In
			 generalFor purposes of this section, the value of real property
			 securing a covered mortgage shall be determined by a licensed appraiser who is
			 independent of and does not otherwise do business with the homeowner, servicer,
			 investor, or an affiliate of the homeowner, servicer, or investor, except that,
			 where available, such value may be determined using a reliable estimate of
			 value provided by an automated valuation model of an enterprise.
				(2)Time for
			 determinationThe value of real property securing a covered
			 mortgage shall be determined on a date that is as close as practicable to the
			 date on which a homeowner begins to participate in a pilot program.
				(3)Cost
					(A)Responsibility
			 for cost
						(i)Initial
			 costThe investor shall pay the cost of an appraisal or other
			 determination of value under paragraph (1).
						(ii)Deduction from
			 homeowner shareAt the option of the investor, the cost of an
			 appraisal or other determination of value under paragraph (1) may be added to
			 the amount paid by the homeowner to the investor under subsection
			 (c)(4).
						(B)Reasonableness
			 of costThe cost of an appraisal or other determination of value
			 under paragraph (1) shall be reasonable, as determined by the Director and the
			 Federal Housing Commissioner.
					(4)Second
			 appraisalAt the time of refinancing or sale of real property
			 securing a covered mortgage, the investor may request a second appraisal of the
			 value of the real property, at the expense of the investor, by a licensed
			 appraiser who is independent of and does not otherwise do business with the
			 homeowner, servicer, investor, or an affiliate of the homeowner, servicer, or
			 investor, if the investor believes that the sale price or claimed value at the
			 time of the refinancing is not an accurate reflection of the fair market value
			 of the real property.
				(e)Eligibility for
			 reduction of principalEach pilot program shall provide that a
			 homeowner is not eligible for a reduction in the amount of principal under a
			 covered mortgage under a shared appreciation mortgage modification if, after
			 the homeowner begins participating in the pilot program, the homeowner—
				(1)(A)is delinquent on more
			 than 3 payments under the shared appreciation mortgage modification during any
			 of the 3 successive 1-year periods beginning on the date on which the shared
			 appreciation mortgage modification is made; and
					(B)fails to be current with all payments
			 described in paragraph (1) before the end of each 1-year period described in
			 paragraph (1); or
					(2)obtains a
			 mortgage, loan, or credit, or incurs any other debt, that creates any
			 additional lien on the residence that is subject to the covered mortgage for
			 which the shared appreciation mortgage modification or for which such residence
			 is used as collateral.
				The
			 Director shall require, as a condition for participation in a pilot program by
			 a homeowner, that the homeowner enter into such agreements as the Director
			 considers necessary to ensure compliance with this subsection.(f)Notification
				(1)In
			 generalEach pilot program shall require that the servicer of a
			 covered mortgage transmit to each homeowner participating in the pilot program
			 written notice, in clear and simple language, of how to maintain and submit any
			 documentation of capital improvements that is necessary to ensure that the
			 shares of any increase in the value of the real property securing the covered
			 mortgage to which the investor and the homeowner are entitled are determined
			 accurately.
				(2)TimingThe
			 pilot program shall require that a servicer provide the notice described in
			 paragraph (1)—
					(A)before the
			 homeowner accepts a shared appreciation mortgage modification; and
					(B)before the
			 homeowner sells or refinances the real property securing the covered
			 mortgage.
					(g)Participation by
			 servicersThe Director shall require each enterprise to require
			 that any servicer of a covered mortgage in which the enterprise is an investor
			 participate in the pilot program of the Federal Housing Finance Agency by
			 offering shared appreciation mortgage modifications to a random and
			 statistically significant sampling of homeowners with covered mortgages.
			(h)Mortgage
			 insuranceThe Director
			 shall—
				(1)provide that an
			 enterprise may negotiate regarding a shared appreciation mortgage modification
			 of a covered mortgage with any provider of mortgage insurance for a mortgage on
			 the property subject to the covered mortgage; and
				(2)allow advance
			 claim agreements with respect to such mortgage insurance policies.
				(i)Maintenance of
			 lien statusA shared appreciation mortgage modification of a
			 covered mortgage under a pilot program under this section shall not impair the
			 priority status of liens on the residence that is subject to the
			 mortgage.
			(j)Studies and
			 reportsThe Director and the Federal Housing Commissioner
			 shall—
				(1)conduct annual
			 studies of the pilot programs of the Federal Housing Finance Agency and the
			 Federal Housing Administration, respectively; and
				(2)submit a report to
			 the Congress containing the results of each study at the end of each of the 3
			 successive 1-year periods beginning on the date on which the pilot program is
			 established.
				(k)TerminationOn
			 and after the date that is 2 years after the date of enactment of this Act, the
			 Director and the Federal Housing Commissioner may not enter into any agreement
			 under the pilot program with respect to a shared appreciation mortgage
			 modification.
			
